Citation Nr: 1001180	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected (TDIU).
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1967 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above-referenced claims.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
depressed mood; sleep difficulties; difficulty tolerating 
stressful situations; disturbances of mood and motivation; 
panic attacks occurring more than once a week; difficulty 
with concentration, and difficulty in establishing and 
maintaining effective work and social relationships.

2.  The evidence of record does not demonstrate that service-
connected disability precludes the Veteran from securing or 
following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating greater 
than 50 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in February 2005, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki,  580 F.3d 1270 (C.A. 
Fed. 2009).  

In this case, the Veteran was provided pertinent information 
in the above referenced letter and in the October 2005 
Statement of the Case.  The Veteran was provided notice of 
the applicable relevant diagnostic code provisions.  His 
claim was later readjudicated by way of the October 2006 
Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA 
medical treatment records, and Social Security Administration 
records have been obtained.  He was provided appropriate VA 
medical examinations.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

In the present case, the Veteran's service-connected PTSD is 
currently rated as 50 percent disabling pursuant to the 
criteria set forth in Diagnostic Code 9411.  Under Diagnostic 
Code 9411, a 70 percent disability rating is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).   

A GAF score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

In April 2005, the Veteran underwent a VA PTSD examination.  
He reported having a depressed mood, loss of interest in 
previously enjoyable activities, insomnia, fatigue, feelings 
of worthlessness, and difficulty with concentration.  The 
Veteran stated that he had intermittent thoughts of suicide 
but denied any plans to harm himself.  He reported his 
dislike of crowds and his preference to be alone.  He stated 
that his psychiatric symptoms occurred approximately four to 
five times per week.  The examiner noted that the Veteran 
continued to demonstrate difficulty tolerating stressful 
situations.  He reported being unemployed since 2003, as well 
as a history of difficulty getting along with his bosses over 
the years.  He denied taking time off from work due to his 
mental illness.

On the mental status examination, the Veteran was noted to be 
cooperative with adequate eye contact.  He was noted to be 
well groomed and he demonstrated normal psychomotor activity.  
His affect was described as restricted, depressed, and 
irritable.  Speech was normal and his thought processes were 
goal directed and coherent.  There was no evidence of 
delusional thinking.  He denied any auditory or visual 
hallucinations.  There was no evidence of obsessions or 
compulsions.  His memory was grossly intact for recent and 
remote events and his insight was fair.  The impression was 
PTSD and his GAF score was reported as 50.  The examiner 
stated that a GAF score of 50 represents a moderate level of 
impairment in social and occupational functioning.  

The Veteran's VA outpatient treatment records have been 
associated with the claims file and reflect treatment for 
PTSD.  VA mental health treatment records dated in September 
and November of 2004 show that on a mental status 
examination, his appearance, speech, mood and affect were 
within normal limits; his GAF score was 50.  A May 2005 
mental health treatment note shows that on a mental status 
examination, the Veteran's appearance, speech, mood, and 
affect were found to be within normal limits; his memory and 
concentration were reported to be fair with good insight and 
judgment.  A September 2005 mental health treatment record 
shows that the Veteran was found to have poor memory and 
concentration and fair insight and judgment.  His GAF score 
was reported to be 50.  A December 2005 mental health 
treatment notes shows that the Veteran was noted to have good 
memory, judgment, concentration and insight.  He reported 
that he was sleeping well and had a good appetite.  In 
February 2006, he reported being lonely and not to have a 
social life.  He denied any suicidal or homicidal ideations 
and stated that his nightmares had decreased.  On the mental 
status examination, his appearance, mood, speech, and affect 
were within normal limits.  His GAF score was recorded as 50.  
A May 2007 VA treatment record shows that the Veteran 
reported having nightmares about Vietnam that had not gotten 
any worse.  He denied any suicidal or homicidal ideations, as 
well as any auditory or visual hallucinations.  Memory and 
concentration were noted to be fair with good insight and 
judgment.  His appearance, speech, mood, and affect were 
within normal limits.  His GAF score was reported as 50.  

Associated with the claims file are the Veteran's Social 
Security Administration records.  These records include a 
September 2006 private Social Security Evaluation Referral 
report, which shows that the Veteran underwent a mental 
status examination.  The examination report includes the 
Veteran's report of being depressed, feeling increased 
irritation, and his difficulty with concentration.  The 
private examiner described the Veteran has looking weary and 
unkempt and noted that he did not get adequate sleep.  The 
diagnosis was PTSD with depression.  On an October 2006 
Mental Residual Functional Capacity Assessment, the private 
reviewer noted that the Veteran was moderately limited to not 
significantly limited in his understanding, memory, sustained 
concentration, social interaction, and adaption skills.  

The record reflects that the Veteran underwent a VA PTSD 
examination in January 2007.  He reported having difficulty 
sleeping, panic attacks occurring three to five times a week, 
nightmares occurring approximately four times a week, and a 
fear of crowds.  He stated that he did not have any friends, 
but that he visited family members weekly.  The Veteran 
reported difficulty with focusing and concentration.  He 
stated that he was able to control his temper.  It was noted 
that the Veteran did not care about his own personal hygiene, 
that he bathed every three to four days, and that his 
daughter reminded him to bathe. He reported that he had not 
worked since 2002, at which time he was laid off, and that he 
has been limited from jobs since that time due to physical 
problems.  He indicated that he had anger problems at his 
previous place of employment and that he had difficulty 
getting along with coworkers.

On the mental examination, the Veteran was observed to have a 
restricted affect and to appear depressed.  He demonstrated 
slow psychomotor activity and a slow thought process.  There 
was no evidence of suicidal or homicidal ideations or any 
evidence of psychotic thinking.  His immediate memory and 
short-term recall were good.  The Veteran's recent and remote 
memory was somewhat impaired.  His concentration also seemed 
impaired.  Insight and judgment were reported to be good.  
His GAF score was reported as 50.  Following the examination 
and review of the claims file, the VA examiner stated that 
the Veteran demonstrated a moderate level of impairment in 
his social and occupational functioning due to his 
psychiatric condition.  His symptoms were described as severe 
and the examiner considered the Veteran to not be fit for 
employment partially due to his psychiatric condition and 
partially due to his physical conditions.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating for PTSD greater 
than 50 percent.  Overall, the medical evidence of record 
indicates that the 

Veteran's PTSD has primarily been manifested by evidence of 
occupational and social impairment disturbances of mood and 
motivation, depression, difficulty with concentration, sleep 
disturbances, panic attacks, decreased interest in 
activities, difficulty with stressful situations, and a 
difficulty establishing and maintaining effective work and 
social relationships.  The Veteran has reported not having 
any friends; however, he indicated that he has maintained 
relationships with his family members.  His GAF score 
throughout the period applicable to the appeal has been 
reported as 50, which is indicative of major impairments 
social and occupational functioning.  While the evidence 
includes a single report of suicidal ideations without a 
plan, and some impairments in maintaining personal hygiene, 
the medical evidence overall does not include reports of any 
other symptoms that would warrant a higher disability rating 
under Diagnostic Code 9411.  Accordingly, the Board finds 
that the veteran's PTSD is appropriately rated as 50 percent 
disabling.  

Essentially, the competent medical evidence of record does 
not establish occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficultly in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  As such, the 
schedular criteria for a 70 percent disability rating have 
not been met.  See Diagnostic Code 9411.  

In this regard, the Board finds probative the April 2005 and 
the January 2007 VA examiners' opinions that the Veteran 
demonstrated a moderate impairment in social and occupational 
functioning due to his psychiatric symptoms.  These opinions 
are considered probative as they are definitive based on a 
clinical evaluation of the Veteran.  Accordingly, these 
opinions are found to carry significant probative weight.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

The Veteran is certainly competent to report that his 
symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, in evaluating a claim for an increased 
schedular rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  To the extent that the Veteran argues 
or suggests that the clinical data supports an increased 
evaluation or that the rating criteria should not be 
employed, he is not competent to make such an assertion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).   

In so determining, the Board has considered whether the 
application of "staged ratings" would be in order.  See 
Hart, 21 Vet. App. at 505.  However, there appears to be no 
identifiable period of time since the effective date of 
service connection, during which the Veteran's service-
connected PTSD warranted a disability rating in excess of 50 
percent.

TDIU

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).
     
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.
   
In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The record reflects that the Veteran is currently receiving a 
50 percent disability evaluation for his service-connected 
PTSD.  He is not currently service-connected for any other 
disabilities.  Thus, the requirement for a 60 percent or 
higher disability rating for a single service-connected 
disability has not been met.  38 C.F.R. § 4.16(a).

As the service-connected disability in this case does not 
meet the requirements for TDIU based on a single disability 
rating, the Board has also considered whether the Veteran may 
be entitled to TDIU under 38 C.F.R. § 4.16(b).  This 
regulation provided that veterans who are unable to secure 
gainful employment by reasons of service-connected 
disabilities, but fail to meet the criteria in 38 C.F.R. § 
4.16(b), shall receive extraschedular consideration. 

The Board finds that the evidentiary record does not support 
a conclusion that there are any unusual or exceptional 
circumstances present such as marked interference with the 
Veteran's employment, nor frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board finds the matter is 
appropriately addressed by the assigned schedular rating. In 
this regard, there has been no indication that VA's Rating 
Schedule for disabilities is insufficient or inadequate to 
assign ratings for the Veteran's service-connected 
disability. Therefore, for the reasons set forth below, 
referral by the RO to the Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In support of his claim, the Veteran has essentially asserted 
that he cannot work because of his service-connected 
disability.  In his January 2005 claim for TDIU benefits, he 
indicated that he was hindered from obtaining gainful 
employment due to his service-connected PTSD, as well as his 
gall bladder and kidney surgery.  He also indicated that he 
had a colon condition.  

The April 2005 VA PTSD examination report reflects that the 
Veteran reported being unemployed since 2003.  He indicated 
that he previously worked in the oil fields and that he had a 
history of difficulty getting along with his superiors over 
the years.  He denied taking any time off from work due to 
his mental illness.  He reported that he was actively looking 
for employment.  Following a review of the claims file and 
mental status evaluation of the Veteran, the VA examiner 
stated that the Veteran had a moderate level of impairment in 
his industrial functioning.  He opined that the Veteran was 
employable and that he may require placement in a structured 
supportive environment that could directly address his 
emotional needs.  He emphasized the Veteran's report of not 
having missed time from work due to his psychiatric symptoms.

The Veteran's February 2004 to May 2007 VA outpatient 
treatment records are of record.  While these records reflect 
treatment for PTSD and non-service connected disabilities, 
they do no include an opinion as to the Veteran's 
employability.

Associated with the claims file is a September 2005 VA spine 
examination report.  This report includes the Veteran's 
report of having worked in the drilling business as a 
supervisor and dispatcher for ten years and having worked for 
a manufacturer of product transformers for sixteen years.  He 
indicated that he retired from his transformer job two to 
three years prior due to pain in his cervical and lumbar 
spine.  Following a physical examination, the VA examiner 
opined that the Veteran's ability to work was minimal due to 
his spinal disease.  He stated that the Veteran may not due 
manual labor.  He recommended that psychiatric data be 
considered regarding the Veteran's very questionable ability 
to work at all.

The Veteran's SSA records have been reviewed.  These records 
show that in 2006, the Veteran reported that he worked for 
three months picking up debris, a job that ended in November 
2005.  He stated that he had problems on the job because his 
legs were giving out.  An October 2006 Mental Residual 
Functional Capacity Assessment, completed by a private 
examiner, reflects that following a review of the evidence 
related to the Veteran's social security benefits claim, the 
Veteran was found to be able to remember locations and work-
like procedures and to be able to perform simple tasks for at 
least two hours without special supervision.  The reviewer 
indicated that the Veteran could understand and comply with 
normal work hour requirements and basic supervisory 
instructions.  It was noted that he may have occasional 
conflicts with supervisors, but that he was able to interact 
appropriately with co-workers.  The reviewer indicated that 
the Veteran would do best in situations in which he was not 
required to interact with the general public.  The reviewer 
stated that the Veteran was able to make and set appropriate 
work-related goals and that he could make simple work-related 
decisions.  It was stated that he would do best in a low-
stress environment.  

In January 2007, the Veteran underwent a VA PTSD examination, 
at which time the Veteran reported that he last worked in 
2002.  He stated that he was "laid off" due to the company 
being downsized.  He indicated that he previously worked in 
the oil fields, in manufacturing, and driving trucks.  He 
denied any performance problems at work, but indicated that 
he had problems at work due to his anger.  He stated that he 
got into arguments with his boss and that he got fired a 
couple of times.  He stated that he tried to go back to work 
five years previously, but that "no one would hire him 
there."  He reported that his employment was limited due to 
physical problems involving his neck, knees, back, kidney, 
and heart.  Following a mental status examination and review 
of the claims file, the VA examiner stated that the Veteran 
had a moderate level of impairment in occupational 
functioning due to his psychiatric condition.  He opined that 
the Veteran was not fit for employment partly due to his 
psychiatric condition and partly due to his physical 
condition.  

Although the Veteran has asserted that he cannot work because 
of his service-connected disability, the Board finds that the 
preponderance of the evidence overall does not support the 
Veteran's contentions.  Essentially, the preponderance of the 
evidence does not show that the Veteran's service-connected 
PTSD symptoms alone would render him unable to obtain and 
maintain any form of employment.   

As noted above, the Veteran is currently unemployed and has 
reported that he last worked in 2002 or 2003.  Although the 
Veteran has asserted that he cannot work partly because of 
his service-connected PTSD, the Board finds that the evidence 
overall does not indicate that the Veteran's service-
connected PTSD alone renders him unemployable.  While the 
Veteran is noted to have some functional impairments related 
to his service-connected disability, the evidence of record 
does not support his contention that he is unable to work in 
any capacity whatsoever as the result of his disability, and 
the record does not support a claim of entitlement to TDIU.

In this regard, the Board notes that the record includes 
conflicting statements regarding the Veteran's own reported 
reasons for his unemployability.  Indeed, the Veteran's 
January 2005 claim for TDIU benefits indicates that he is 
unable to work, in part, due to his PTSD, as well as his non-
service connected colon, gall bladder, and kidney conditions.  
In September 2005, he reported that he retired sometime 
between 2002 and 2003 due to cervical and back pain.  The 
January 2007 VA PTSD examination report shows that he 
reported that he was laid off in 2002 due to company 
downsizing; he further stated that his employability was 
limited due to his nonservice-connected physical conditions.  
Moreover, his SSA records include his report of having worked 
in 2005 cleaning debris.  Thus, by the Veteran's own self-
report his has been able to obtain some form of employment 
since his claim for TDIU benefits.  The law recognizes the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (holding that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character). 

In reaching the foregoing conclusion, the Board has also 
considered the January 2007 VA examiner's opinion that the 
Veteran is not fit for employment party due to his 
psychiatric conditions and partly due to his physical 
conditions.  Although examiner's opinion is favorable to the 
Veteran in the sense that the examiner attributed the 
Veteran's unemployability, in part, to his service-connected 
PTSD, the Board must conclude that it is of limited probative 
value and does not provide basis to warrant entitlement to 
TDIU benefits.  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

In this regard, the Board notes that the January 2007 VA 
examiner did not expressly provide a detailed rationale as to 
the basis of his opinion regarding the Veteran's 
unemployability due to his PTSD.  The examiner expressly 
stated that the Veteran demonstrated only a moderate level of 
impairment in his occupational functioning.   However, he 
concluded that the Veteran was unemployable partly due to his 
PTSD, but did not provide a medical basis to support his 
conclusion.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it unsupported by medical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  See 
also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  Moreover, there is no discussion provided in the 
January 2007 VA examination report that reconciles the 
previous medical opinions of record, which indicate that the 
Veteran is employable in some capacity, and that Veteran's 
own statements that he is unemployable due to his physical 
conditions.

In contrast, the Board finds highly probative the April 2005 
VA examiner's opinion.  Based on clinical testing of the 
Veteran and review of the claims file, the examiner 
determined that the Veteran was employable in a structured 
and supportive environment.  In formulating this opinion, the 
examiner noted that the Veteran denied having missed any time 
from work due to his psychiatric symptoms.  This opinion is 
considered highly probative as it is definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  This opinion is further 
supported by the September 2005 VA spine examination report, 
in which the examiner opined that the Veteran's ability to 
work was minimal due to spinal disease, and the October 2006 
SSA record, in which the reviewer indicated that the Veteran 
was able to work in a low-stress environment.    

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board has considered the Veteran's own statements that he 
is unable to work due to his service-connected PTSD, and the 
Board finds these statements competent to describe the 
Veteran's current symptomatology.  However, the preponderance 
of the evidence as discussed above does not support the 
contention that the Veteran is unable to work, at least in 
some capacity, solely due to his service-connected 
disability; and the Veteran lacks the vocational expertise or 
medical knowledge to provide such an opinion.  See Espiritu 
v. Derwinski¸ 2 Vet. App. 494, 494-95 (1992).   

The fact that a veteran is unemployed or has difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability. The relevant question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonable doubt doctrine in favor 
of the Veteran.  To the contrary, the preponderance of the 
evidence is against the Veteran's claim that his service-
connected PTSD renders him unable to obtain or retain 
substantially gainful employment whatsoever within the 
context of 38 C.F.R. § 4.16(b) on the basis of an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Direction of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321(b) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996). Accordingly, 
entitlement to a TDIU is not warranted and the appeal as to 
this issue must be denied. 


ORDER

A disability rating in excess of 50 percent for service-
connected PTSD is denied.

Entitlement to TDIU is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


